         Case 1:12-cv-00456-DAR Document 200 Filed 10/23/18 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
_________________________________________
                                          )
JOHN N. XEREAS                            )
                                          )
      Plaintiff,                          )
                                          )  Case No. 12-456
v.                                        )
                                          )
MARJORIE A. HEISS, et al.,                )
                                          )
      Defendants                          )
_________________________________________ )



                                APPEARANCE OF COUNSEL

To:    The clerk of the Court and all parties of record

I am admitted or otherwise authorized to practice in the court, and I appear in this case as
counsel for defendants Marjorie Heiss, Geoffrey Dawson and Riot Act DC, LLC.



                                                      _/s/______________________
                                                      Miles K. Karson
                                                      Bar No. 986639
                                                      MILLER FRIEL, PLLC
                                                      1200 New Hampshire Avenue, N.W.
                                                      Washington, DC 20036
                                                      Telephone (202) 760-3165
                                                      Facsimile (202) 459-9537
                                                      karsonm@millerfriel.com
        Case 1:12-cv-00456-DAR Document 200 Filed 10/23/18 Page 2 of 2




                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above Entry of Appearance was filed

electronically with the Court’s CM/ECF system on October 23, 2018, which then notified

counsel of record noted below:


                      W. Todd Miller, Esq.
                      Baker & Miller PLLC
                      2401 Pennsylvania Ave, NW
                      Suite 300
                      Washington, D.C. 20037
                      Attorney for John Xereas

                      Tony C. Richa, Esq.
                      Richa Law Group, P.C.
                      4800 Hampden Lane
                      Suite 200
                      Bethesda, MD 20814
                      Attorney for John Xereas


                                                     _/s/__________________
                                                     William T. O’Neil




                                                 2
